          Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 1 of 17




                       United States District Court
                        Western District of Texas
                        Midland/ Odessa Division

Ryan Smart

v.                                             No. 7:20-cv-266

Ranger Energy Services, LLC
and Mallard Completions, LLC

                            Original Complaint

     Plaintiff, Ryan Smart, files this Original Complaint against

Mallard Completions, LLC (“Mallard”) and Ranger Energy Services,

LLC (“Ranger”) (collectively “Defendants”), and pleads as follows:

                                 Summary

     1.    This is a civil action brought by Plaintiff pursuant to the

federal Fair Labor Standards Act, 29 U.S.C. §§ 201-219, and the federal

Portal-to-Portal Pay Act, 29 U.S.C. §§ 251-262, (collectively “FLSA”) for

Defendants’ misclassification of Plaintiff, a wireline operator, as exempt

from the overtime requirements of the FLSA and their resulting failure

to pay him time and one-half his regular rate of pay for all hours

worked over 40 during each seven-day workweek from approximately

May of 2018 through October 10, 2020.
          Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 2 of 17




     2.    In addition, Plaintiff seeks to hold Mallard and Ranger

jointly and severally liable as “employers,” as defined by 29 U.S.C. §

203(d).

     3.    Plaintiff seeks all damages available under the FLSA,

including back wages, liquidated damages, legal fees, costs, and post-

judgment interest.

                                  Parties

  A. Plaintiff Ryan Smart

     4.    Plaintiff, Ryan Smart, is an individual resident of Tarrant

County, Texas and a current employee of Defendants.

     5.    Plaintiff has worked as a wireline operator for Defendants

from on or about April 20, 2018 to on or about November 30, 2019, and

then from on or about December 30, 2019 to present. He was paid a

salary up until approximately October 10, 2020, when he was switched

to hourly. Defendants classified Plaintiff’s position, prior to October 10,

2020 as exempt from the overtime requirements of the FLSA and did

not pay him overtime for hours worked in excess of 40 in a given seven-

day workweek. Plaintiff typically worked between 16 to 19 hours (or

more) each workday and between 112 to 133 hours (or more) each


                                     2
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 3 of 17




seven-day workweek. In addition, during his first term of employment,

Plaintiff received a 1% service ticket bonus tied to successfully

completing servicing revenue. Beginning in December of 2019, when

Plaintiff was re-hired, he received a 2.0% service ticket bonus tied to

successfully completing servicing revenue. Lastly, according to his offer

of employment, Plaintiff was to receive paid-time-off, despite his being a

salaried employee.

     6.     Pursuant to 29 U.S.C.A. § 216(b), Plaintiff files his consent

to be a party plaintiff herewith.

  B. Defendant Mallard Completions, LLC

     7.     Mallard Completions, LLC is a Delaware limited liability

company registered to do business in the State of Texas, with its

principal office at 800 Gessner, Ste. 1000, Houston, Texas 77024.

     8.     Mallard’s governing person is Ranger, whose principal office

is also at 800 Gessner, Ste. 1000, Houston, Texas 77024.

     9.     During all relevant times to this lawsuit, Mallard did

business in the State of Texas.

     10.    Mallard maintains multiple yards in Texas from which it

offers pressure pumping and wireline services to the oilfield industry.


                                      3
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 4 of 17




     11.    At all times relevant to this lawsuit, Mallard has been an

“enterprise engaged in commerce” as defined by Section 3(r) of the

FLSA, 29 U.S.C. § 203(r).

     12.    At all times relevant to this lawsuit, Mallard employed, and

continues to employ, two or more employees who engaged in commerce

and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person,

within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1).

     13.    Furthermore, Mallard employed two or more employees who

regularly handled, sold or otherwise worked on goods and/or materials

in their daily work that were moved in and/or produced for commerce.

     14.    At all times relevant to this lawsuit, Mallard has had annual

gross sales or business volume in excess of $500,000.

     15.    Mallard may be served via its registered agent, CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

  C. Defendant Ranger Energy Services, LLC

     16.    Ranger Energy Services, LLC is a Delaware limited liability

company registered to do business in the State of Texas, with its

principal office at 800 Gessner, Ste. 1000, Houston, Texas 77024.


                                      4
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 5 of 17




     17.    During all relevant times to this lawsuit, Ranger did

business in the State of Texas, providing products and services in the oil

and gas industry throughout the United States.

     18.    At all times relevant to this lawsuit, Ranger has been an

“enterprise engaged in commerce” as defined by Section 3(r) of the

FLSA, 29 U.S.C. § 203(r).

     19.    At all times relevant to this lawsuit, Ranger employed, and

continues to employ, two or more employees who engaged in commerce

and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person,

within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1).

     20.    Furthermore, Ranger employed, and continues to employ,

two or more employees who regularly handled, sold or otherwise worked

on goods and/or materials in their daily work that were moved in and/or

produced for commerce.

     21.    At all times relevant to this lawsuit, Ranger has had annual

gross sales or business volume in excess of $500,000.

     22.    Ranger may be served via its registered agent, CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.


                                      5
            Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 6 of 17




      23.    Hereinafter, Mallard and Ranger will collectively be referred

to as “Defendants”. Defendants are joint employers pursuant to 29

C.F.R. § 791.2. Because of Defendants’ joint operating control over

Plaintiff, Defendants are responsible, jointly and severally, for

compliance with all of the applicable provisions of the FLSA, including

overtime provisions, with respect to the entire employment for the

workweeks at issue in this case.

                            Jurisdiction and Venue

      24.    The Court has personal jurisdiction over Defendants based

on both general and specific jurisdiction.

      25.    During all times relevant to this lawsuit, Defendants have

done and continue to do business in the State of Texas and their

principal offices are located in the State of Texas.

      26.    The Court has subject matter jurisdiction over this case

based on federal question jurisdiction, 28 U.S.C. § 1331, because

Plaintiff bases his claims on federal law, namely 29 U.S.C. §§ 201-219.

      27.    Venue is proper in the United States District Court for the

Western District of Texas because a substantial part of the events

giving rise to Plaintiff’s claims occurred in this judicial district. Plaintiff


                                       6
            Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 7 of 17




was and continues to be employed by Defendants in this District, and at

all relevant times, Defendants transacted business in this District.

      28.    Venue is proper in the Midland Division of the United States

District Court for the Western District of Texas because, a substantial

part of the events giving rise to Plaintiff’s claims occurred in this

Division and Defendants maintained or maintains business operations

within the Midland Division.

                             Factual Background

      29.    Plaintiff incorporates the preceding paragraphs by reference

as if set forth fully in this section.

      30.    Throughout his tenure with Defendants, Plaintiff has

primarily provided wireline oilfield services and related work as an

employee of Defendants. Plaintiff’s primary work was and continues to

be manual labor in connection with oilfield work, and while he has

performed work throughout the State of Texas, he has primarily

performed work in and around Midland County, Texas. At all times

relevant, Defendants provided Plaintiff with housing, typically at a

hotel or “man-camp”, depending on the specific location of his work in a

given week.


                                         7
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 8 of 17




     31.    Plaintiff’s primary job duties include(d) driving, or riding in,

the company provided pick-up trucks; preparing guns that shoot holes

in to the Earth for hydraulic fracturing operations; cleaning equipment;

rebuilding tools and equipment for wireline operations; rigging up and

rigging down pressure control equipment for wireline operations;

keeping count of explosives on the jobsite; reporting any Department-of-

Transportations (“DOT”) issues to the DOT manager; driving explosives

to the jobsite when needed; and communicating with his supervisor and

Defendants’ upper management.

     32.    Plaintiff’s job duties are and were routine and primarily

consist(ed) of manual labor. He has relied on his hands, physical skills,

and energy to perform manual and routine labor in the oilfield on a

daily basis.

     33.    Plaintiff’s duties have not included managerial

responsibilities nor the exercise of independent discretion or judgment

on matters of significance related to the business. Further, Plaintiff’s

duties have not concerned work directly related to the management or

general business operations of Defendants, nor of the businesses of

Defendants’ customers.


                                      8
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 9 of 17




     34.    Plaintiff has not and does not have the authority to hire or

fire other employees, and he is not and has not been responsible for

making hiring or firing recommendations.

     35.    Plaintiff has not regularly supervised two or more

employees. Rather, Plaintiff has worked in two or three-man teams on a

daily basis, comprised of an engineer as well as one or two operators,

with him being one of the operators.

     36.    Plaintiff’s original offer letter had Ranger’s name written on

it and his second offer letter had Mallard’s name written on it; however,

Plaintiff’s W-2s and hiring packet listed Ranger as his employer,

Plaintiff was provided Ranger’s Employee Handbook, and Plaintiff’s

benefit plan is through Ranger.

     37.    Plaintiff has worked as a wireline operator for Defendants

from on or about April 20, 2018 to on or about November 30, 2019, and

then from on or about December 30, 2019 to present. He was paid a

salary up until approximately October 10, 2020, when he was switched

to hourly. Defendants classified Plaintiff’s position prior to October 10,

2020 as exempt from the overtime requirements of the FLSA and did

not pay him overtime for hours worked in excess of 40 in a given seven-


                                      9
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 10 of 17




day workweek. In addition, during his first term of employment,

Plaintiff received a 1% service ticket bonus tied to successfully

completing servicing revenue. Beginning in December of 2019, when

Plaintiff was re-hired, he received a 2.0% service ticket bonus tied to

successfully completing servicing revenue. Lastly, according to his offer

of employment, Plaintiff was to receive paid-time-off, despite his being a

salaried employee.

     38.     At all times relevant to this lawsuit, Plaintiff worked long

hours. Specifically, Defendants regularly scheduled Plaintiff for twelve-

hour or fourteen-hour shifts; however, he typically worked 16 to 19, or

more, hours each workday. During the relevant times, Plaintiff’s typical

workday started at the company provided housing where his crew

assembled, loaded tools, equipment and supplies, if needed, then

together proceeded to drive to the jobsite, where they began their

scheduled 12 (or 14)-hour shift. In addition, on days Plaintiff had to

cover for another employee, he may work 24 to 48 hours straight.

     39.     Defendants did not make, keep or require an accurate record

of hours worked by Plaintiff on a daily basis during the relevant time

period.


                                      10
              Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 11 of 17




        40.     As such, Plaintiff was a non-exempt employee under the

FLSA during his first term of employment and also his second term of

employment through October 10, 2020, and when he worked more than

40-hours in a seven-day workweek, he was entitled to be paid overtime

premium compensation at one and one-half times his respective regular

rate of pay for each and every hour worked over 40. 29 U.S.C. §

207(a)(1); 29 C.F.R. § 778.325. Further, Plaintiff’s bonuses should be

factored into his regular rate when determining Plaintiff’s overtime

rate.

                                   FLSA Claims

        41.     Plaintiff incorporates the preceding paragraphs by reference

as if set forth fully in this section.

        42.     All conditions precedent to this suit, if any, have been

fulfilled.

        43.     During the relevant times to this lawsuit, Defendants were

joint employers within the meaning of Section 3(d) of the FLSA, 29

U.S.C. § 203(d); were eligible and covered employers under the FLSA.

29 U.S.C. § 203(d); and were enterprises engaged in commerce under

the FLSA. 29 U.S.C. § 203(s)(1)(A).


                                         11
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 12 of 17




     44.     Plaintiff was and continues to be an employee of Defendants.

29 U.S.C. § 203(e).

     45.     Defendants paid Plaintiff a salary through October 10, 2020.

     46.     In addition, during his first term of employment, Plaintiff

received a 1% service ticket bonus tied to successfully completing

servicing revenue. Beginning in December of 2019, when Plaintiff was

re-hired, he received a 2.0% service ticket bonus tied to successfully

completing servicing revenue. Lastly, according to his offer of

employment, Plaintiff was to receive paid-time-off, despite his being a

salaried employee.

     47.     Plaintiff regularly worked in excess of 40-hours per seven-

day workweek as an employee of Defendants during the time period

relevant to this lawsuit.

     48.     Under the FLSA, employers must pay their employees

overtime wages if employees work more than forty hours a week.

However, the FLSA overtime provision does not apply with respect to

any employee employed in a bona fide executive, administrative, or

professional capacity. Pye v. Oil States Energy Services, LLC, 233 F.

Supp. 3d 541, 556–57 (W.D. Tex. 2017). Title 29, Code of Federal


                                      12
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 13 of 17




Regulations, § 541.200(a) provides a three-part test for determining the

applicability of the exemption from overtime pay requirements for bona

fide administrative employees, stating, in relevant part: The term

“employee employed in a bona fide administrative capacity” ... shall

mean any employee:

     (1)     Compensated on a salary or fee basis at a rate of not less
             than $684 per week ... exclusive of board, lodging or other
             facilities;

     (2)     Whose primary duty is the performance of office or non-
             manual work directly related to the management or general
             business operations of the employer or the employer's
             customers; and

     (3)     Whose primary duty includes the exercise of discretion and
             independent judgment with respect to matters of
             significance.

     As noted, Defendants bear the burden to show Plaintiff was

exempt under the administrative exemption. Id. at 557 (W.D. Tex.

2017).

     49.     The FLSA's implementing regulations define a “bona fide

executive” employee as “any employee who (1) is paid at least $684 per

week, (2) whose ‘primary duty is management,’ (3) who ‘customarily and

regularly directs' at least two other employees, and (4) who has hiring

and firing authority, or whose suggestions about promotion and

                                      13
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 14 of 17




termination are ‘given particular weight.’ Pruneda v. Xtreme Drilling &

Coil Services, Inc., 2017 WL 3023214, at *4 (W.D. Tex. June 20, 2017).

     50.     During the relevant times:

                a. Plaintiff’s job duties were routine and primarily
                   consisted of manual labor;

                b. he relied on his hands, physical skills, and energy to
                   perform manual and routine labor in the oilfield on a
                   daily basis;

                c. Plaintiff’s duties did not include managerial
                   responsibilities nor the exercise of independent
                   discretion or judgment;

                d. Plaintiff’s duties did not concern work directly related
                   to the management or general business operations of
                   Defendants’ business or of the businesses of
                   Defendants’ customers; and

                e. Plaintiff did not have the authority to hire or fire other
                   employees, and was not responsible for making hiring
                   or firing recommendations.

     51.     Plaintiff did not regularly supervise two or more employees.

Rather, Plaintiff typically worked in two or three-man teams on a daily

basis, which included one engineer as well as one or two operators, with

Plaintiff being one of the operators.




                                      14
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 15 of 17




     52.     Defendants were required to pay Plaintiff one and one-half

times his regular rate of pay for all hours worked over 40 in a seven-day

workweek. 29 U.S.C. § 207(a)(1); 29 C.F.R. § 778.325.

     53.     Defendants failed to pay Plaintiff overtime compensation at

one and one-half times his regular rate of pay for all hours worked over

40 in each and every seven-day workweek during the time period

relevant to this lawsuit.

     54.     Plaintiff’s regular rate of pay must be calculated by

considering his hourly rate, even though he was paid on a salary basis.

29 C.F.R. §§ 778.108-109, 778.113-114, 778.325.

     55.     During the relevant time period, Defendants did not make

and keep an accurate record of all hours worked by Plaintiff, as

required by the FLSA. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2.

     56.     Defendants’ violations of the FLSA were willful within the

meaning of 29 U.S.C. § 255(a). For example, Defendants are

sophisticated parties and employers, and therefore knew (or should

have known) their policies were in violation of the FLSA. The decision

and practice by Defendants to not pay Plaintiff overtime was neither

reasonable nor in good faith. Accordingly, Plaintiff is entitled to


                                      15
           Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 16 of 17




overtime wages for all hours worked pursuant to the FLSA in an

amount equal to one and one-half times his regular rate of pay, plus

liquidated damages, attorney’s fees, costs, post judgment interest and

all other damages available for Defendants’ willful failure to pay

overtime wages owed.

     57.     Plaintiff specifically pleads recovery for the time period of

three years preceding the date of filing of this lawsuit.

                                 Jury Demand

     58.     Plaintiff demands a jury trial on all matters properly triable

thereto.

                            Damages and Prayer

     59.     Plaintiff asks that the Court award him a judgment against

Defendants, jointly and severally, for the following:

             a.    All damages allowed by the FLSA, including back
                   overtime wages;

             b.    Liquidated damages in an amount equal to back FLSA
                   mandated wages;

             c.    Legal fees;

             d.    Costs;

             e.    Post-judgment interest; and


                                      16
  Case 7:20-cv-00266 Document 1 Filed 11/25/20 Page 17 of 17




    f.    All other relief to which Plaintiff is entitled.

Dated November 25, 2020

                                   Respectfully submitted,


                                   /s/ Alyssa S. Turner
                                   John M. Rogers            17177250
                                   Alyssa S. Turner          24093784

                                   ROGERS, LLP
                                   409 West 4th Street, Ste. 102
                                   Post Office Box 2530
                                   Weatherford, TX 76086
                                   817.341.9300
                                   817.341.9301 fax
                                   john.rogers@rogersllp.com
                                   alyssa.turner@rogersllp.com

                                   Attorneys for Plaintiff




                              17
